Citation Nr: 0126376	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970. 

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision which, in pertinent part, 
granted service connection and a 0 percent rating for 
bilateral hearing loss.  The veteran was notified of this 
decision in July 1998.  A notice of disagreement was received 
in August 1998, and the veteran appealed for a higher rating.  
The statement of the case was issued in September 1999, and a 
substantive appeal addressing this issue was received in 
November 1999.  A personal hearing was held before the 
undersigned member of the Board in September 2001.


REMAND

The veteran asserts that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.  The 
Board notes that the assignment of a disability rating for 
hearing impairment is derived from a mechanical application 
of the rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran has undergone three VA audiometric evaluations; 
the most recent examination was in November 2000.  At his 
September 2001 Board hearing, the veteran and his spouse 
testified that his hearing had worsened since the last VA 
examination.  It is the judgment of the Board that another VA 
audiometric examination is warranted, given the veteran's 
assertion that his service-connected bilateral hearing loss 
has increased in severity since the November 2000 VA 
examination.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 
(1991); VAOPGCPREC 11-95.  Prior to the examination, any 
ongoing medical records should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The veteran is advised that he may submit 
pertinent lay or medical evidence.  38 U.S.C.A. § 5103 (West 
Supp. 2001).

The RO should then readjudicate the claim for a higher 
initial rating for service-connected bilateral hearing loss, 
with consideration of possible staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the September 
2001 hearing, the veteran also contended that an 
extraschedular rating should be assigned for his service-
connected bilateral hearing loss.  The RO should also address 
this issue.

Finally, the Board stresses that although the VA has a duty 
to assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Federal regulations provide, in pertinent part, as 
follows:

§ 3.655 Failure to report for Department 
of Veterans Affairs examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2001).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed. 

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for his service connected 
bilateral hearing loss since 1999.  The 
RO should directly contact all identified 
medical providers and obtain copies of 
all relevant medical records that are not 
already on file. 

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
3.321(b)(1).  The veteran should be asked 
to furnish employment records verifying 
that he experiences marked interference 
with employment, or that he has had 
frequent periods of hospitalization due 
to his service connected bilateral 
hearing loss.  This evidence may include 
records pertaining to lost time or sick 
leave used due to a service connected 
disability, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.

4.  After the above development is 
completed, the veteran should undergo a 
VA audiometric examination by an examiner 
who has not evaluated him previously to 
determine the severity of his service-
connected bilateral hearing loss.  All 
necessary tests should be performed.  The 
claims folder must be provided to and 
reviewed by the examiner prior to the 
examination.  

5.  After ensuring that the foregoing 
development has been completed, the RO 
should review the claim (including all 
additional evidence) for a compensable 
rating for service-connected bilateral 
hearing loss.  If the veteran fails to 
appear for any examination, the letter 
notifying him of the date and place of 
the examination and the address to which 
the letter was sent should be included in 
the claims folder.  In such case, the RO 
should address the provisions of 38 
C.F.R. § 3.655.  The RO should consider 
the potential applicability of the 
holding in Fenderson, supra, pertaining 
to staged ratings, and should consider 
the propriety of assigning an 
extraschedular rating.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



